DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(t) because the drawings begin with figure numbers “0” and “0.5.” As per 37 CFR 1.84(t), The sheets of drawings should be numbered in consecutive Arabic numerals, starting with 1. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 8 is objected to because of the following informalities:  There is a typographical error in the claim limitations. In line 4 of the claim, the limitation recites “at least one more more optical targets” instead of “at least one or more.” Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 15-16, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Archer (U.S. Publication No. 2020/0317127), hereinafter referred to as Archer.

In regard to claim 15, Archer teaches a system for dynamically tracking a commercial vehicle or automotive trailer and adjusting a side view mirror system to provide the driver with a clear and unobstructed view of the trailer during turning and backing maneuvers (Archer paragraph 1 noting a system of articulating trailer mirrors for use in a trailering application with a motor vehicle.  More specifically, aspects of the present disclosure relate to systems, methods and devices for monitoring a trailer position when operating a vehicle with attached trailer and for automatically articulating the vehicle mirrors such that the trailer remains visible within the mirror), comprising:
a network of one or more imaging sensor devices (Archer paragraph 40 noting camera 210 could be one of a plurality of cameras mounted on each side view mirror.  The camera 210 may then have a wide angle view from the side mirror viewpoint.  The camera 210 may transmit an image or series of images to the processor 220);
an electronic control module for receiving input from the network of imaging sensors (Archer paragraph 40 noting camera 210 may transmit an image or series of images to the processor 220 or to a video controller 215 for processing the images and coupling this signal to the processor 220); and
a side view mirror system with computer controlled mirror motors and actuators (Archer paragraph 38 noting motors in the housing of the driver's side mirror 240 and the housing of the passenger side mirror 230 are operative to angle their respective mirrors in both horizontal and vertical directions in response to the control signals); wherein, the network of imaging sensors observe the trailer and provide the electronic control module with high resolution images (Archer paragraph 40 noting camera 210 may transmit an image or series of images to the processor 220 or to a video controller 215 for processing the images and coupling this signal to the processor 220) of trailer surface features (Archer paragraph 13 noting capturing an image of a trailer component, estimating a location of the trailer component in response to the image, estimating a trailer angle in response to the location of the trailer component, and generating a control signal in response to the trailer angle, and adjusting a ; wherein the electronic control module processes the imaging sensor data and applies machine vision object recognition algorithms to detect the location, position, angle and orientation of trailer surface features (Archer paragraph 47 noting method is then operative to determine the location of an indicative component of the trailer in the image 320, such as the wheels, a front corner, or a back corner of the trailer.  Image recognition techniques may be applied by a video processor or the like to locate objects in the image.  Image recognition techniques may include an image classifier algorithm for detecting a component of the trailer such as the wheels.  Additional image recognition techniques may include edge detection, shape detection, and convolutional neural networks); and wherein, the side view mirror motors and actuators are automatically adjusted to provide the driver with an optimized view (Archer paragraph 1 noting a system of articulating trailer mirrors for use in a trailering application with a motor vehicle.  More specifically, aspects of the present disclosure relate to systems, methods and devices for monitoring a trailer position when operating a vehicle with attached trailer and for automatically articulating the vehicle mirrors such that the trailer remains visible within the mirror) in response to trailer surface feature position data (Archer paragraph 13 noting capturing an image of a trailer component, estimating a location of the trailer component in response to the image, estimating a trailer angle in response to the location of the trailer component, and generating a control signal in response to the trailer angle, and adjusting a mirror in response to the control signal; and Archer paragraph 38 noting motors in the housing of the driver's side mirror 240 and the housing of the passenger side mirror 230 are operative to angle their respective mirrors in both horizontal and vertical directions in response to the control signals).

In regard to claim 16, Archer teaches all of the limitations of claim 15 as discussed above. In addition, Archer teaches wherein the system uses Lidar sensors to generate data (Archer paragraph 51 noting detector 410 is operative to generate an image of a trailer wherein the image includes a particular trailer component of interest, such as a leading edge, a trailing edge, and/or a wheel.  The detector 410 may be any system operative to capture or generate an image of a field of view around a regarding the trailer orientation, angle and position, and to automatically optimize side view mirror adjustment for the driver (Archer paragraph 13 noting a method for capturing an image of a trailer component, estimating a location of the trailer component in response to the image; Archer paragraph 55 noting image may be captured by a plurality of cameras such that the image is a composite image having a field of view towards a trailer at the rear of a vehicle; and Archer paragraph 33 noting side mirrors are linked to a system to detect the position and orientation of an attached trailer and determine the necessary mirror adjustment to maintain visibility and to automatically adjust the mirrors in response to the detection).

In regard to claim 19, Archer teaches all of the limitations of claim 15 as discussed above. In addition, Archer teaches wherein the system imaging sensors generate input into the control module to process, generate and store distance, position, rotation, angle and other location computations regarding multiple observable trailer surface features (Archer paragraph 13 noting capturing an image of a trailer component, estimating a location of the trailer component in response to the image, estimating a trailer angle in response to the location of the trailer component, and generating a control signal in response to the trailer angle, and adjusting a mirror in response to the control signal; and Archer paragraph 51 noting the detector that generates the image can be lidar, radar, camera, etc. and may also use an angle sensor; and Archer paragraph 47 noting Image recognition techniques may be applied by a video processor or the like to locate objects in the image.  Image recognition techniques may include an image classifier algorithm for detecting a component of the trailer such as the wheels.  Additional image recognition techniques may include edge detection, shape detection, and convolutional neural networks; and Archer paragraph 53 noting mirror control signal may also be generated in response to a driver's seat position, the trailer dimensions; and Archer paragraph 47 noting method is then operative to determine the location of an indicative component of the trailer in the image 320, such as the wheels, a front corner, or a back corner of the trailer).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11, 13-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Archer (U.S. Publication No. 2020/0317127), hereinafter referred to as Archer, in view of Osha (U.S. Patent No. 6,151,175), hereinafter referred to as Osha.

In regard to claim 1, Beale teaches a system for dynamically positioning side view mirrors to provide the driver with an unobstructed view of a trailer during backing, turning and maneuvering around corners (Archer paragraph 1 noting a system of articulating trailer mirrors for use in a trailering application with a motor vehicle.  More specifically, aspects of the present disclosure relate to systems, methods and devices for monitoring a trailer position when operating a vehicle with attached trailer and for automatically articulating the vehicle mirrors such that the trailer remains visible within the mirror), comprising:
a digital stereo camera with at least two imaging sensors (Archer paragraph 40 noting camera 210 could be one of a plurality of cameras mounted on each side view mirror.  The camera 210 ; 
a component of the trailer (Archer paragraph 13 noting capturing an image of a trailer component, estimating a location of the trailer component in response to the image, estimating a trailer angle in response to the location of the trailer component, and generating a control signal in response to the trailer angle, and adjusting a mirror in response to the control signal; and Archer paragraph 47 noting the location of an indicative component of the trailer in the image 320, such as the wheels, a front corner, or a back corner of the trailer); 
a trailer tracking side view mirror electronic control module (Archer paragraph 40 noting camera 210 may transmit an image or series of images to the processor 220 or to a video controller 215 for processing the images and coupling this signal to the processor 220; Archer paragraph 41 noting processor 220 is operative to control the method for articulating mirrors for trailering in a motor vehicle; and Archer paragraph 33 noting side mirrors are linked to a system to detect the position and orientation of an attached trailer and determine the necessary mirror adjustment to maintain visibility and to automatically adjust the mirrors in response to the detection); and 
a pair of extended side view mirrors with horizontal and vertical adjusting mirror motor actuators (Archer paragraph 38 noting motors in the housing of the driver's side mirror 240 and the housing of the passenger side mirror 230 are operative to angle their respective mirrors in both horizontal and vertical directions in response to the control signals);
wherein, the digital stereo camera imaging sensors provide and capture a defined field of view with overlapping coverage of the trailer (Archer paragraph 40 noting camera 210 may be a wide angle aspect camera mounted to the rear of the vehicle such that the sides of a trailer could be seen during reverse towing operations.  Alternatively, or in addition, the camera 210 could be one of a plurality of cameras mounted on each side view mirror.  The camera 210 may then have a wide angle view from the side mirror viewpoint; and Archer paragraph 55 noting image may be captured by a plurality of cameras such that the image is a composite image having a field of view towards a trailer at the rear of a vehicle; and Archer paragraph 46 noting image may be a composite rear view image generated by combining, or stitching, an image take from a driver's side mirror camera and an image taken from a and trailer component (Archer paragraph 8 noting mirror positioner is operative to position the mirror such that the trailer component is visible in the mirror by a driver); wherein the electronic control module receives input from the digital stereo imaging sensors (Archer paragraph 40 noting camera 210 may transmit an image or series of images to the processor 220 or to a video controller 215 for processing the images and coupling this signal to the processor 220) and generates location (Archer paragraph 13 noting a method for capturing an image of a trailer component, estimating a location of the trailer component in response to the image), angle (Archer paragraph 43 noting processor 220 is operative to use image recognition techniques in order to determine the angle of a towed trailer), and position data regarding the trailer (Archer paragraph 1 noting monitoring a trailer position when operating a vehicle with attached trailer and for automatically articulating the vehicle mirrors such that the trailer remains visible within the mirror); and 
wherein the electronic control module provides output commands to dynamically position horizontal and vertical adjustment of the extended side view mirrors with the system mirror motor actuators (Archer paragraph 13 noting capturing an image of a trailer component, estimating a location of the trailer component in response to the image, estimating a trailer angle in response to the location of the trailer component, and generating a control signal in response to the trailer angle, and adjusting a mirror in response to the control signal; and Archer paragraph 38 noting motors in the housing of the driver's side mirror 240 and the housing of the passenger side mirror 230 are operative to angle their respective mirrors in both horizontal and vertical directions in response to the control signals).
	However, Archer does not expressly disclose the trailer component is an optical marker affixed to the rear of the trailer; the image sensor field of view captures the optical marker.
	In the same field of endeavor, Osha teaches an optical marker affixed to the rear of the trailer; the image sensor field of view captures the optical marker (Osha column 3, lines 50-65 noting a tracking mirror assembly that automatically adjusts to maintain a line of sight 24 with a rear end of the trailer 12.  A reflective apparatus 22 is coupled proximal to the rear end of the trailer 12. The line of sight 24 is maintained between the tracking mirror assembly 26 and the reflective apparatus 22 regardless of the relative positions of the tow vehicle 10 and the trailer 12.  As described in more detail below, reflective 
	It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Archer with the teachings of Osha because both disclosures relate to the field of vehicle systems for truck-trailer vehicles that include automatically adjustable side mirrors which are actuated to follow the rear edges of the trailer as it turns, reverses, etc. in order to provide the driver of the vehicle an optimal view of the trailer through the vehicle side mirrors. The teachings of Archer include that of a camera system that views a trailer component such as the rear corner of the trailer, and the teachings of Osha would benefit the teachings of Archer by providing an easily viewable, reflective surface attachable to the rear corner, providing an easy to find marker for the transmitting/receiving unit to receive an optical signal from. Thus, modified to incorporate the teachings of Osha, the teachings of Archer include all of the limitations presented in claim 1.

In regard to claim 2, Archer and Osha teach all of the limitations of claim 1 as discussed above. In addition, Osha teaches wherein the optical marker is a user installed object with a target face comprised of a highly visible optical pattern, retroreflective surface, or active light emitting design (Osha column 3, lines 50-65 noting a tracking mirror assembly that automatically adjusts to maintain a line of sight 24 with a rear end of the trailer 12.  A reflective apparatus 22 is coupled proximal to the rear end of the trailer 12. The line of sight 24 is maintained between the tracking mirror assembly 26 and the reflective apparatus 22 regardless of the relative positions of the tow vehicle 10 and the trailer 12.  As described in more detail below, reflective apparatus 22 is preferably coupled to trailer 12 with non-permanent means; and Osha Fig. 3-4 showing the reflective apparatus 22, which is a highly visible optical marker affixed to the rear of the trailer).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Archer with the teachings of Osha for the same reasons as stated above in regard to claim 1.

In regard to claim 3, Archer and Osha teach all of the limitations of claim 1 as discussed above. In addition, Archer teaches wherein the electronic control module generates trailer location data with respect to the position, angle and rotation of the trailer component around a three dimensional coordinate system (Archer paragraph 13 noting capturing an image of a trailer component, estimating a location of the trailer component in response to the image, estimating a trailer angle in response to the location of the trailer component, and generating a control signal in response to the trailer angle, and adjusting a mirror in response to the control signal; and Archer paragraph 51 noting the detector that generates the image can be lidar, radar, camera, etc. and may also use an angle sensor; and Archer paragraph 47 noting Image recognition techniques may be applied by a video processor or the like to locate objects in the image.  Image recognition techniques may include an image classifier algorithm for detecting a component of the trailer such as the wheels.  Additional image recognition techniques may include edge detection, shape detection, and convolutional neural networks).
However, Archer does not expressly disclose the trailer component is an optical marker.
In the same field of endeavor, Osha teaches the trailer component is an optical marker (Osha column 3, lines 50-65 noting a tracking mirror assembly that automatically adjusts to maintain a line of sight 24 with a rear end of the trailer 12.  A reflective apparatus 22 is coupled proximal to the rear end of the trailer 12. The line of sight 24 is maintained between the tracking mirror assembly 26 and the reflective apparatus 22 regardless of the relative positions of the tow vehicle 10 and the trailer 12; and Osha claim 17 noting wherein the selected property of the signal is angle of reflection).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Archer with the teachings of Osha for the same reasons as stated above in regard to claim 1.

In regard to claim 4, Archer and Osha teach all of the limitations of claim 1 as discussed above. In addition, Archer teaches wherein the imaging sensors provide an overlapping field of view of the trailer component (Archer paragraph 40 noting camera 210 may be a wide angle aspect camera mounted to the rear of the vehicle such that the sides of a trailer could be seen during reverse towing operations.  Alternatively, or in addition, the camera 210 could be one of a plurality of cameras mounted  to the electronic control module (Archer paragraph 40 noting camera 210 may transmit an image or series of images to the processor 220 or to a video controller 215 for processing the images and coupling this signal to the processor 220) for triangulating the three dimensional position of the trailer (Archer paragraph 13 noting a method for capturing an image of a trailer component, estimating a location of the trailer component in response to the image; Archer paragraph 55 noting image may be captured by a plurality of cameras such that the image is a composite image having a field of view towards a trailer at the rear of a vehicle; and Archer paragraph 33 noting side mirrors are linked to a system to detect the position and orientation of an attached trailer; and Archer paragraph 46 noting image may be a composite rear view image generated by combining, or stitching, an image take from a driver's side mirror camera and an image taken from a passenger side mirror camera).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Archer with the teachings of Osha for the same reasons as stated above in regard to claim 1.

In regard to claim 5, Archer and Osha teach all of the limitations of claim 1 as discussed above. In addition, Archer teaches wherein the imaging sensors, electronic control module, and mirror motor actuators are integrated into a commercial or automotive vehicle bus network protocol for communication with other vehicle modules (Archer paragraph 41-42 noting processor 220 is operative to control the method for articulating mirrors for trailering in a motor vehicle.  The processor 220 may receive data from the trailer interface module 250, the vehicle controller 245, the camera 210 and/or the video processor 215.  The processor 220 may operative to receive vehicle information, such as wheelbase and driver position and trailer information, such as trailer wheelbase, trailer dimensions, trailer track, trailer articulation angle, etc. and processor 220 is operative to monitor the steering position and the longitudinal velocity of the vehicle through the vehicle controller 245.  The system is further operative to monitor the trailer interface module 250 to determine if a trailer is being towed.  If the trailer is being 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Archer with the teachings of Osha for the same reasons as stated above in regard to claim 1.

In regard to claim 6, Archer and Osha teach all of the limitations of claim 1 as discussed above. In addition, Archer teaches wherein the trailer tracking electronic control module applies machine vision to identify and recognize the rear edge of the trailer or other load (Archer paragraph 47 noting method is then operative to determine the location of an indicative component of the trailer in the image 320, such as the wheels, a front corner, or a back corner of the trailer.  Image recognition techniques may be applied by a video processor or the like to locate objects in the image.  Image recognition techniques may include an image classifier algorithm for detecting a component of the trailer such as the wheels.  Additional image recognition techniques may include edge detection, shape detection, and convolutional neural networks).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Archer with the teachings of Osha for the same reasons as stated above in regard to claim 1.

In regard to claim 7, Archer and Osha teach all of the limitations of claim 1 as discussed above. In addition, Archer teaches wherein the system uses Lidar sensors to generate data (Archer paragraph 51 noting detector 410 is operative to generate an image of a trailer wherein the image includes a particular trailer component of interest, such as a leading edge, a trailing edge, and/or a wheel.  The detector 410 may be any system operative to capture or generate an image of a field of view around a vehicle such as a camera, a lidar system, a radar system or the like; and Archer paragraph 15 noting regarding the trailer orientation, angle and position, and to automatically optimize side view mirror adjustment for the driver (Archer paragraph 13 noting a method for capturing an image of a trailer component, estimating a location of the trailer component in response to the image; Archer paragraph 55 noting image may be captured by a plurality of cameras such that the image is a composite image having a field of view towards a trailer at the rear of a vehicle; and Archer paragraph 33 noting side mirrors are linked to a system to detect the position and orientation of an attached trailer and determine the necessary mirror adjustment to maintain visibility and to automatically adjust the mirrors in response to the detection).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Archer with the teachings of Osha for the same reasons as stated above in regard to claim 1.

In regard to claim 8, Archer teaches a commercial or automotive vehicle system for dynamically tracking a cargo trailer angle and position and automatically adjusting a side view mirror system to provide the driver with a clear view of the trailer during backing and turning maneuvers (Archer paragraph 1 noting a system of articulating trailer mirrors for use in a trailering application with a motor vehicle.  More specifically, aspects of the present disclosure relate to systems, methods and devices for monitoring a trailer position when operating a vehicle with attached trailer and for automatically articulating the vehicle mirrors such that the trailer remains visible within the mirror), comprising:
an integrated imaging sensor system (Archer paragraph 40 noting camera 210 could be one of a plurality of cameras mounted on each side view mirror.  The camera 210 may then have a wide angle view from the side mirror viewpoint.  The camera 210 may transmit an image or series of images to the processor 220) for observing and tracking at least one or more optical targets at the rear of the trailer (Archer paragraph 13 noting capturing an image of a trailer component, estimating a location of the trailer component in response to the image, estimating a trailer angle in response to the location of the trailer component, and generating a control signal in response to the trailer angle, and adjusting a mirror ;
an electronic control module for receiving imaging sensor input, generating and processing trailer angle, position and location data, and providing control signal output to the side view mirror system (Archer paragraph 40 noting camera 210 may transmit an image or series of images to the processor 220 or to a video controller 215 for processing the images and coupling this signal to the processor 220; Archer paragraph 41 noting processor 220 is operative to control the method for articulating mirrors for trailering in a motor vehicle; and Archer paragraph 33 noting side mirrors are linked to a system to detect the position and orientation of an attached trailer and determine the necessary mirror adjustment to maintain visibility and to automatically adjust the mirrors in response to the detection); and
a side view mirror system with mirror motors and actuators which are dynamically adjusted with control signal output from the electronic control module (Archer paragraph 38 noting motors in the housing of the driver's side mirror 240 and the housing of the passenger side mirror 230 are operative to angle their respective mirrors in both horizontal and vertical directions in response to the control signals);
wherein, the integrated imaging sensor system is comprised of two or more imaging sensors or digital cameras with overlapping fields of view (Archer paragraph 40 noting camera 210 may be a wide angle aspect camera mounted to the rear of the vehicle such that the sides of a trailer could be seen during reverse towing operations.  Alternatively, or in addition, the camera 210 could be one of a plurality of cameras mounted on each side view mirror.  The camera 210 may then have a wide angle view from the side mirror viewpoint; and Archer paragraph 55 noting image may be captured by a plurality of cameras such that the image is a composite image having a field of view towards a trailer at the rear of a vehicle; and Archer paragraph 46 noting image may be a composite rear view image generated by combining, or stitching, an image take from a driver's side mirror camera and an image taken from a passenger side mirror camera) which triangulate the three dimensional position of the trailer and optical targets (Archer paragraph 13 noting a method for capturing an image of a trailer component, estimating a location of the trailer component in response to the image; Archer paragraph 55 ; and 
wherein, the system imaging sensors, electronic control module and side view mirror motors and actuators are integrated into a vehicle system communication network bus protocol (Archer paragraph 41-42 noting processor 220 is operative to control the method for articulating mirrors for trailering in a motor vehicle.  The processor 220 may receive data from the trailer interface module 250, the vehicle controller 245, the camera 210 and/or the video processor 215.  The processor 220 may operative to receive vehicle information, such as wheelbase and driver position and trailer information, such as trailer wheelbase, trailer dimensions, trailer track, trailer articulation angle, etc. and processor 220 is operative to monitor the steering position and the longitudinal velocity of the vehicle through the vehicle controller 245.  The system is further operative to monitor the trailer interface module 250 to determine if a trailer is being towed.  If the trailer is being towed and the vehicle velocity indicates a rearward motion, the processor 220 is operative to estimate the trailer angle in response to the trailer dimensions, the steering and velocity and to generate a mirror control signal to couple to the mirror control system 205. Thus, it can be seen that the image sensors, control module, and mirror actuators are all integrated in a processing network that allows communication between the components, as well as other vehicle modules).
However, Archer does not expressly disclose optical markers.
In the same field of endeavor, Osha teaches optical markers (Osha column 3, lines 50-65 noting a tracking mirror assembly that automatically adjusts to maintain a line of sight 24 with a rear end of the trailer 12.  A reflective apparatus 22 is coupled proximal to the rear end of the trailer 12. The line of sight 24 is maintained between the tracking mirror assembly 26 and the reflective apparatus 22 regardless of the relative positions of the tow vehicle 10 and the trailer 12.  As described in more detail below, reflective apparatus 22 is preferably coupled to trailer 12 with non-permanent means; and Osha Fig. 3-4 showing the reflective apparatus 22, which is an optical marker affixed to the rear of the trailer).


In regard to claim 9, Archer and Osha teach all of the limitations of claim 8 as discussed above. In addition, Osha teaches wherein the optical targets or markers are user installed objects with a target face comprised of a highly visible optical pattern, retroreflective surface, or active light emitting design (Osha column 3, lines 50-65 noting a tracking mirror assembly that automatically adjusts to maintain a line of sight 24 with a rear end of the trailer 12.  A reflective apparatus 22 is coupled proximal to the rear end of the trailer 12. The line of sight 24 is maintained between the tracking mirror assembly 26 and the reflective apparatus 22 regardless of the relative positions of the tow vehicle 10 and the trailer 12.  As described in more detail below, reflective apparatus 22 is preferably coupled to trailer 12 with non-permanent means; and Osha Fig. 3-4 showing the reflective apparatus 22, which is a highly visible optical marker affixed to the rear of the trailer).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Archer with the teachings of Osha for the same reasons as stated above in regard to claim 1.

In regard to claim 10, Archer and Osha teach all of the limitations of claim 8 as discussed above. In addition, Archer teaches wherein the imaging sensors and electronic control module apply machine vision to identify and recognize the rear edge of the trailer or other load (Archer paragraph 47 noting method is then operative to determine the location of an indicative component of the trailer in the image 320, such as the wheels, a front corner, or a back corner of the trailer.  Image recognition techniques may be applied by a video processor or the like to locate objects in the image.  Image recognition techniques may include an image classifier algorithm for detecting a component of the trailer such as the wheels.  Additional image recognition techniques may include edge detection, shape detection, and convolutional neural networks).


In regard to claim 11, Archer and Osha teach all of the limitations of claim 8 as discussed above. In addition, Archer teaches wherein the system uses Lidar sensors to generate data (Archer paragraph 51 noting detector 410 is operative to generate an image of a trailer wherein the image includes a particular trailer component of interest, such as a leading edge, a trailing edge, and/or a wheel.  The detector 410 may be any system operative to capture or generate an image of a field of view around a vehicle such as a camera, a lidar system, a radar system or the like; and Archer paragraph 15 noting wherein the image is generated by a lidar system) regarding the trailer orientation, angle and position, and to automatically optimize side view mirror adjustment for the driver (Archer paragraph 13 noting a method for capturing an image of a trailer component, estimating a location of the trailer component in response to the image; Archer paragraph 55 noting image may be captured by a plurality of cameras such that the image is a composite image having a field of view towards a trailer at the rear of a vehicle; and Archer paragraph 33 noting side mirrors are linked to a system to detect the position and orientation of an attached trailer and determine the necessary mirror adjustment to maintain visibility and to automatically adjust the mirrors in response to the detection).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Archer with the teachings of Osha for the same reasons as stated above in regard to claim 1.

In regard to claim 13, Archer and Osha teach all of the limitations of claim 8 as discussed above. In addition, Osha teaches wherein the system integrates with extended side view mirror systems designed for towing and eliminating blind spots (Osha Figs. 2A-B, and Fig. 3 showing wide, extended side mirrors; and Osha abstract noting that the intended vehicle for the system is a trailer towed by a tow vehicle).


In regard to claim 14, Archer and Osha teach all of the limitations of claim 8 as discussed above. In addition, Archer teaches wherein the system imaging sensors generate input into the control module to process, generate and store distance, position, rotation, angle and other location computations regarding multiple observable trailer surface features (Archer paragraph 13 noting capturing an image of a trailer component, estimating a location of the trailer component in response to the image, estimating a trailer angle in response to the location of the trailer component, and generating a control signal in response to the trailer angle, and adjusting a mirror in response to the control signal; and Archer paragraph 51 noting the detector that generates the image can be lidar, radar, camera, etc. and may also use an angle sensor; and Archer paragraph 47 noting Image recognition techniques may be applied by a video processor or the like to locate objects in the image.  Image recognition techniques may include an image classifier algorithm for detecting a component of the trailer such as the wheels.  Additional image recognition techniques may include edge detection, shape detection, and convolutional neural networks; and Archer paragraph 53 noting mirror control signal may also be generated in response to a driver's seat position, the trailer dimensions; and Archer paragraph 47 noting method is then operative to determine the location of an indicative component of the trailer in the image 320, such as the wheels, a front corner, or a back corner of the trailer).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Archer with the teachings of Osha for the same reasons as stated above in regard to claim 1.

In regard to claim 18, Archer teaches all of the limitations of claim 15 as discussed above. However, Archer does not expressly disclose wherein the system integrates with extended side view mirror systems designed for towing and eliminating blind spots.
wherein the system integrates with extended side view mirror systems designed for towing and eliminating blind spots (Osha Figs. 2A-B, and Fig. 3 showing wide, extended side mirrors; and Osha abstract noting that the intended vehicle for the system is a trailer towed by a tow vehicle).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Archer with the teachings of Osha for the same reasons as stated above in regard to claim 1.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Archer (U.S. Publication No. 2020/0317127), hereinafter referred to as Archer, in view of Osha (U.S. Patent No. 6,151,175), hereinafter referred to as Osha, in further view of Rannells, Jr. et al. (U.S. Patent No. 5,980,048), hereinafter referred to as Rannells.

In regard to claim 12, Archer and Osha teach all of the limitations of claim 8 as discussed above. However, Archer and Osha do not expressly disclose wherein the mirror motor and actuator control signal output from the electronic control module is dynamically generated with a frequency response of less than 100 ms.
In the same field of endeavor, Rannells teaches wherein the mirror motor and actuator control signal output from the electronic control module is dynamically generated with a frequency response of less than 100 ms (Rannells column 10, lines 66-67 and column 11, lines 1-7 noting mirror control signals for controlling the mirrors are generated by the control circuit, and these control signals are supplied to drive units for controlling rotation of the mirrors. The signals are supplied to the driver units in a very short amount of time, for example, at a rate of eleven times per second, allowing precise movement of the mirrors. It can be seen that since there are 1000ms per second, being capable of generating mirror control signals eleven times per second would take only 90ms per signal, which is less than 100 ms).
.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Archer (U.S. Publication No. 2020/0317127), hereinafter referred to as Archer, in view of Rannells, Jr. et al. (U.S. Patent No. 5,980,048), hereinafter referred to as Rannells.

In regard to claim 17, Archer teaches all of the limitations of claim 15 as discussed above. However, Archer does not expressly disclose wherein the mirror motors and actuators are adjusted with a control signal output from the electronic control module which is dynamically generated with a frequency response of less than 100 ms.
In the same field of endeavor, Rannells teaches wherein the mirror motors and actuators are adjusted with a control signal output from the electronic control module which is dynamically generated with a frequency response of less than 100 ms (Rannells column 10, lines 66-67 and column 11, lines 1-7 noting mirror control signals for controlling the mirrors are generated by the control circuit, and these control signals are supplied to drive units for controlling rotation of the mirrors. The signals are supplied to the driver units in a very short amount of time, for example, at a rate of eleven times per second, allowing precise movement of the mirrors. It can be seen that since there are 1000ms per second, being capable of generating mirror control signals eleven times per second would take only 90ms per signal, which is less than 100 ms).
.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Archer (U.S. Publication No. 2020/0317127), hereinafter referred to as Archer, in further view of Rau et al. (U.S. Publication No. 2015/0092056), hereinafter referred to as Rau.

In regard to claim 20, Archer teaches all of the limitations of claim 15 as discussed above. However, Archer does not expressly disclose wherein the driver optimized view is determined by driver eye level position.
In the same field of endeavor, Rau teaches wherein the driver optimized view is determined by driver eye level position (Rau paragraph 29 noting camera subsystem referred to herein as a Driver Tracking Front Camera subsystem 1 (DTFC1) (see FIG. 1) tracks the driver of a vehicle 10 and the driver's movements and features. These movements and features may include eyes, pupils, eye focus direction, eyelids, eye flutter, nostrils, head movement, and facial changes; Rau paragraph 8 noting an algorithm to determine optimum settings for rear and side view mirrors based on the driver and vehicle configuration, and using driver seat position, body and facial positions of the driver in the algorithm to determine the optimal positions; and Rau paragraph 39 noting the algorithms for obtaining optimal positions for the rear and side view mirrors using the DTFC1 subsystem).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Archer with the teachings of Rau because each disclosure relates to systems for collecting vehicle data from various sensors and systems for the purpose of adjusting vehicle mirrors to optimize their positioning for the driver to use. The teachings of Rau would benefit the .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Prochnow – U.S. Patent No. 3,208,343
Presley William et al. – U.S. Patent No. 3,469,901
Zurl et al. – U.S. Publication No. 2002/0044204
Beale – U.S. Publication No. 2008/0231980


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


TYLER B. EDWARDS
Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488